Case 3:17-cv-01139-TJC-PDB Document 14 Filed 12/02/20 Page 1 of 13 PageID 2048




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    SAMUEL ELEASER JOHNSON, SR.,

              Petitioner,

    v.                                             Case No. 3:17-cv-1139-J-32PDB

    SECRETARY, FLORIDA
    DEPARTMENT OF CORRECTIONS,
    et al.,

            Respondents.
    ________________________________

                                       ORDER
    I.    Status

          Petitioner, Samuel Eleaser Johnson, Sr., an inmate of the Florida penal

    system, initiated this action by filing a pro se Petition Under 28 U.S.C. § 2254

    for Writ of Habeas Corpus by a Person in State Custody. Doc. 1. Petitioner

    challenges a state court (Flagler County, Florida) judgment of conviction for

    which he is serving a combined thirty-five-year term of incarceration. Id. at 1.

    Respondents argue that the Petition is untimely filed and request dismissal of

    this case with prejudice. See Doc. 7 (Resp.).1 Petitioner filed a Reply. Doc. 10.

    This case is ripe for review.



          1 Attached to the Response are several exhibits. The Court cites to the
    exhibits as “Resp. Ex.”
Case 3:17-cv-01139-TJC-PDB Document 14 Filed 12/02/20 Page 2 of 13 PageID 2049




          II.   One-Year Limitations Period

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    amended 28 U.S.C. § 2244 by adding the following subsection:

                   (d)(1) A 1-year period of limitation shall apply to
                   an application for a writ of habeas corpus by a
                   person in custody pursuant to the judgment of a
                   State court. The limitation period shall run
                   from the latest of--

                         (A) the date on which the judgment
                         became final by the conclusion of
                         direct review or the expiration of
                         the time for seeking such review;

                         (B) the date on which the
                         impediment to filing an application
                         created by State action in violation
                         of the Constitution or laws of the
                         United States is removed, if the
                         applicant was prevented from filing
                         by such State action;

                         (C) the date on which the
                         constitutional right asserted was
                         initially recognized by the Supreme
                         Court, if the right has been newly
                         recognized by the Supreme Court
                         and made retroactively applicable
                         to cases on collateral review; or

                         (D) the date on which the factual
                         predicate of the claim or claims
                         presented     could  have    been
                         discovered through the exercise of
                         due diligence.


                                           2
Case 3:17-cv-01139-TJC-PDB Document 14 Filed 12/02/20 Page 3 of 13 PageID 2050




                      (2) The time during which a properly filed
                      application for State post-conviction or other
                      collateral review with respect to the pertinent
                      judgment or claim is pending shall not be
                      counted toward any period of limitation under
                      this subsection.

    28 U.S.C. § 2244(d).

    III.   Analysis

           On December 16, 2009, a jury found Petitioner guilty of three counts of

    trafficking cocaine, one count of conspiracy to traffic cocaine, and one count of

    transporting the proceeds of unlawful activity. Resp. Ex. A at 123-27. On

    January 19, 2010, the trial court sentenced Petitioner to a cumulative thirty-

    five-year term of incarceration followed by a thirty-year term of probation. Id.

    at 141-49. Petitioner sought a direct appeal, and on February 14, 2012, the Fifth

    District Court of Appeal per curiam affirmed Petitioner’s judgment of conviction

    with a citation to Flagg v. State, 74 So. 3d 138 (Fla. 1st DCA 2011).2 Resp. Ex.

    I. Petitioner, through appellate counsel, then filed with the Florida Supreme

    Court a notice to invoke discretionary jurisdiction arguing that because the

    Fifth DCA’s affirmance of his appeal cited Flagg, a case then pending before the

    Florida Supreme Court, the Florida Supreme Court had discretionary


           2 In Flagg, the First DCA found that section 893.101, Florida Statutes, which
    provides that knowledge of the illicit nature of a controlled substance is not an element
    of a drug offense, did not convert the offense of felony drug possession into a strict
    liability crime. Flagg, 74 So. 3d at 140.

                                               3
Case 3:17-cv-01139-TJC-PDB Document 14 Filed 12/02/20 Page 4 of 13 PageID 2051




    jurisdiction for conflict review pursuant to Jollie v. State, 405 So. 2d 418 (Fla.

    1981). Resp. Ex. K.

          On November 9, 2012, the Florida Supreme Court declined to accept

    jurisdiction:

                      Having determined that this Court is without
                jurisdiction, this case is hereby dismissed. See Harrison
                v. Hyster Co., 515 So. 2d 1279 (Fla. 1987); Dodi v.
                Publishing Co. v. Editorial American, S.A., 385 So. 2d
                1369 (Fla. 1980).

                      No motion for rehearing will be entertained by
                the Court.

    Resp. Ex. M. Respondents argue that because the Florida Supreme Court

    dismissed Petitioner’s notice to invoke discretionary review, it did not toll

    Petitioner’s AEDPA one-year limitations period, and thus, his judgment and

    sentence became final ninety days after the Fifth DCA issued its opinion. Resp.

    at 5. This Court agrees.

          The Florida Supreme Court generally does not have the authority to

    review cases where the district court of appeal issues a per curiam affirmance

    without a written opinion. See Jenkins v. State, 385 So. 2d 1356, 1359 (Fla.

    1980). However, in Jollie, the Florida Supreme Court explained that it may

    exercise its discretionary review when the appellate court’s per curiam opinion

    contains a citation to a case that is “pending review” before the Florida Supreme

    Court. See Jollie, 405 So. 2d at 420. The court then clarified in Harrison that



                                            4
Case 3:17-cv-01139-TJC-PDB Document 14 Filed 12/02/20 Page 5 of 13 PageID 2052




    “‘pending review’ refers to a case in which the petition for jurisdictional review

    has been granted and the case is pending disposition on the merits.” Harrison,

    515 So. 2d at 1280 (quoting Jollie, 405 So. 2d at 418). If the case cited has not

    been accepted for a merits review, the rationale of Jollie does not apply and the

    court cannot accept jurisdiction. Id.

           Here, the Fifth DCA cited Flagg in its opinion affirming Petitioner’s

    judgment of conviction. See Resp. Exs. I, K. However, the Florida Supreme

    Court never reviewed Flagg on the merits and declined to accept jurisdiction in

    that case on October 23, 2012, a few weeks before it denied Petitioner’s petition

    for conflict review. See Flagg v. State, 104 So. 3d 1083 (Fla. 2012). Because

    Flagg was not “pending review” under the purviews of Jollie, the Florida

    Supreme Court did not have jurisdiction to consider Petitioner’s notice to invoke

    discretionary review, and thus, it was not properly filed for purposes of tolling

    his federal habeas statute of limitations. See Dickey v. Jones, No. 3:16cv657-

    LC/CAS, 2017 WL 2672077, at *1 (N.D. Fla. June 21, 2017) (adopting report

    and recommendation to grant the respondents’ motion to dismiss § 2254

    petition as untimely because the petitioner’s attempt to invoke the Florida

    Supreme Court’s discretionary jurisdiction by citing to Flagg did not toll one-

    year    federal   habeas    limitations       period);   Cotton   v.   Crews,   No.

    3:12cv550/MCR/CJK, 2014 WL 84084, at *1 (N.D. Fla. Jan. 9, 2014) (adopting

    magistrate judge’s recommendation to dismiss federal habeas petition as

                                              5
Case 3:17-cv-01139-TJC-PDB Document 14 Filed 12/02/20 Page 6 of 13 PageID 2053




    untimely because notice to invoke discretionary jurisdiction that cited to Flagg

    was a nullity); William v. McNeil, No. 3:08-cv-596-J-12TEM, 2008 WL 5099694,

    at *3 (M.D. Fla. Nov. 26, 2008) (dismissing § 2254 petition as untimely and

    noting “the Florida Supreme Court properly determined that it did not have

    jurisdiction, as the cited case had not been accepted for review.”).

          Therefore, Petitioner’s judgment and sentence became final on May 14,

    2012, ninety days after the Fifth DCA issued its opinion. Resp. Ex. I. His one-

    year statute of limitations began to run the next day, May 15, 2012, and expired

    one year later on May 15, 2013, without Petitioner filing a motion for

    postconviction relief that would toll the one-year period.

          Over eight months later, on February 5, 2014, Petitioner filed his first

    motion for postconviction relief under Florida Rule of Criminal Procedure 3.850.

    Resp. Ex. N at 50. Because there was no time left to toll, however, Petitioner’s

    initial Rule 3.850 motion did not toll the federal one-year limitations period. See

    Sibley v. Culliver, 377 F.3d 1196, 1204 (11th Cir. 2004) (stating where a state

    prisoner files postconviction motions in state court after the AEDPA limitations

    period has expired, those filings cannot toll the limitations period because “once

    a deadline has expired, there is nothing left to toll”); Webster v. Moore, 199 F.3d

    1256, 1259 (11th Cir. 2000) (“Under § 2244(d)(2), even ‘properly filed’ state-

    court petitions must be ‘pending’ in order to toll the limitations period. A state-

    court petition like [the petitioner]’s that is filed following the expiration of the

                                             6
Case 3:17-cv-01139-TJC-PDB Document 14 Filed 12/02/20 Page 7 of 13 PageID 2054




    limitations period cannot toll that period because there is no period remaining

    to be tolled.”). Therefore, the Court finds the Petition, filed on October 17, 2016,

    is untimely.

          Because the Petition is untimely, to proceed, Petitioner must show he is

    entitled to equitable tolling. “When a prisoner files for habeas corpus relief

    outside the one-year limitations period, a district court may still entertain the

    petition if the petitioner establishes that he is entitled to equitable tolling.”

    Damren v. Florida, 776 F.3d 816, 821 (11th Cir. 2015). The United States

    Supreme Court established a two-prong test for equitable tolling of the one-year

    limitations period, stating that a petitioner “must show (1) that he has been

    pursuing his rights diligently, and (2) that some extraordinary circumstances

    stood in his way and prevented timely filing.” Lawrence v. Florida, 549 U.S.

    327, 336 (2007); see also Brown v. Barrow, 512 F.3d 1304, 1307 (11th Cir. 2008)

    (noting the Eleventh Circuit “held that an inmate bears a strong burden to show

    specific facts to support his claim of extraordinary circumstances and due

    diligence.” (citation omitted)).

          Petitioner makes numerous arguments as to why the Court should

    consider his Petition despite its untimely nature. First, he avers that he timely

    initiated this action because he filed his initial Rule 3.850 motion on February

    5, 2013, and it properly tolled his one-year statute of limitations. Doc. 1 at 22.




                                             7
Case 3:17-cv-01139-TJC-PDB Document 14 Filed 12/02/20 Page 8 of 13 PageID 2055




    However, the prison stamp on Petitioner’s initial Rule 3.850 motion clearly

    shows it was filed in February 2014. Resp. Ex. N at 50.

          Second, Petitioner argues that he is entitled to equitable tolling because

    his appellate attorney misadvised him that his notice to invoke discretionary

    jurisdiction tolled his one-year statute of limitations and that his judgment and

    sentence was not final until the Florida Supreme Court declined to accept

    jurisdiction. Doc. 10 at 6. He also asserts he did not receive notice of the Florida

    Supreme Court’s denial until November 19, 2012, when he received a letter

    from his appellate attorney. Id. at 5. As explained above, Petitioner’s one-year

    limitations period was not tolled by the filing of his notice to invoke

    discretionary jurisdiction. Nevertheless, even assuming Petitioner is entitled to

    equitable tolling for that period, and assuming his one-year period did not begin

    until November 19, 2012, when appellate counsel allegedly notified him of the

    Florida Supreme Court’s dismissal, his Petition would still be untimely filed.

    Indeed, his one year would have expired on November 19, 2013, and his

    February 5, 2014, Rule 3.850 motion would have had no effect on his one-year

    period.

          Third, Petitioner argues that he is entitled to equitable tolling for an

    additional ninety days after the Florida Supreme Court declined to accept

    jurisdiction because his appellate attorney did not advise him that he had one

    year to file a federal habeas petition once his judgment and sentence became

                                             8
Case 3:17-cv-01139-TJC-PDB Document 14 Filed 12/02/20 Page 9 of 13 PageID 2056




    final. Id. at 6. However, “attorney negligence, even gross or egregious

    negligence, does not by itself qualify as an ‘extraordinary circumstance’ for

    purposes of equitable tolling; either abandonment of the attorney-client

    relationship . . . or some other professional misconduct or some other

    extraordinary circumstance is required.” Cadet v. Fla. Dep’t of Corr., 853 F.3d

    1216, 1227 (11th Cir. 2017). Here, Petitioner does not allege that his appellate

    attorney was retained or responsible for pursuing any proceeding other than

    his direct appeal or that she was responsible for informing him of his federal

    habeas statute of limitations once his direct appeal was final. He, thus, has not

    shown the “extraordinary circumstance” of being abandoned by counsel and in

    turn has not demonstrated that his appellate attorney’s alleged failure justifies

    equitable tolling of any period after the Florida Supreme Court dismissed his

    petition to invoke discretionary jurisdiction and all direct appeal proceedings

    were concluded. See, e.g., Moore v. Frazier, 605 F. App’x 863, 868 (11th Cir.

    2015) (holding counsel’s alleged negligent failure to inform the petitioner of the

    one-year limitations period was not extraordinary circumstance warranting

    equitable tolling). To the extent Petitioner argues he could not have known

    about his federal deadline without his appellate attorney’s assistance, his

    argument is unavailing. “[P]ro se litigants, like all others, are deemed to know

    of the one-year statute of limitations.” Id. (quoting Outler v. United States, 485

    F.3d 1273, 1282 n.4 (11th Cir. 2007)).

                                             9
Case 3:17-cv-01139-TJC-PDB Document 14 Filed 12/02/20 Page 10 of 13 PageID 2057




           Finally, Petitioner argues he is entitled to equitable tolling from the date

     he filed his initial Rule 3.850 motion on February 5, 2014, until he filed his

     amended Rule 3.850 motion on March 10, 2014, even though the trial court

     dismissed his initial Rule 3.850 motion because it did not comply with the oath

     requirement. Doc. 10 at 7. In support of this contention, he avers that when the

     trial court dismissed his initial Rule 3.850 motion, it did so without prejudice to

     Petitioner filing a sufficient amended motion. Id. As such, according to

     Petitioner, his amended Rule 3.850 motion correcting the procedural defect

     “related back” to the filing date of his initial Rule 3.850 motion. Id.

           Petitioner is correct that “the one-year limitations period [is] tolled the

     day a petitioner filed a procedurally noncompliant Rule 3.850 motion if he was

     permitted and did later file a compliant motion.” Bates v. Sec’y, Dep’t of Corr.,

     964 F.3d 1326, 1328 (11th Cir. 2020). As previously mentioned, however,

     Petitioner’s February 5, 2014, Rule 3.850 motion was filed after his one-year

     deadline expired. And a “[p]etitioner may not attempt to resurrect a terminated

     statute of limitations by subsequently filing documents that purport to ‘relate

     back’ to previously submitted documents that were, in themselves, insufficient

     to toll the statute” of limitations. Sibley, 377 F.3d at 1204. Accordingly, under

     these circumstances, the Court finds Petitioner is not entitled to equitable

     tolling.




                                             10
Case 3:17-cv-01139-TJC-PDB Document 14 Filed 12/02/20 Page 11 of 13 PageID 2058




           Petitioner also attempts to overcome the time bar by alleging he is actual

     innocent of the trafficking in cocaine offenses. Doc. 10 at 12-13. To avoid the

     one-year limitations period based on actual innocence, Petitioner must “present

     new reliable evidence that was not presented at trial” and “show that it is more

     likely than not that no reasonable juror would have found petitioner guilty

     beyond a reasonable doubt in light of the new evidence.” Rozzelle v. Sec’y Fla.

     Dep’t of Corr., 672 F.3d 1000, 1011 (11th Cir. 2012) (quotations and citations

     omitted); see Schlup v. Delo, 513 U.S. 298, 327 (1995) (finding that to make a

     showing of actual innocence, a petitioner must show “that it is more likely than

     not that no reasonable juror would have found [the p]etitioner guilty beyond a

     reasonable doubt”).

           Petitioner claims he is innocent of the trafficking in cocaine offenses

     because “no cocaine or controlled substance was ever recovered from

     Petitioner’s person, nor was Petitioner in constructive possession of any drugs

     whatsoever” and “no element of the trafficking offense can be said to have taken

     place in Flagler County.” Doc. 10 at 12. A summary of the evidence admitted at

     trial is included in Petitioner’s brief on direct appeal. Resp. Ex. D. His three

     trafficking convictions stem from a three-county law enforcement investigation

     into an extensive drug trafficking operation involving Petitioner. Id. at 2. At

     trial, the state presented testimony from a co-defendant, Adams, who explained

     that on one occasion he went to Flagler county and paid Petitioner $27,000 in

                                           11
Case 3:17-cv-01139-TJC-PDB Document 14 Filed 12/02/20 Page 12 of 13 PageID 2059




     exchange for a half-kilo of cocaine. Id. at 6. When Petitioner was eventually

     arrested in Daytona Beach, Florida, police discovered in his van a “kilo brick

     and 500 grams of powder” cocaine. Id. at 5. In his motion for judgment of

     acquittal, Petitioner, through counsel, argued the state presented insufficient

     evidence to support the trafficking offenses, asserting “[t]here was no seizure of

     anything that resembled cocaine.” Resp. Ex. B at 403-08. His motion was

     denied, and the jury found him guilty on all counts. Id. at 413, 519-20. Based on

     the record, the Court finds Petitioner has failed to present “new reliable

     evidence that was not presented at trial” and has failed to satisfy the actual

     innocence exception to the time bar. This action is due to be dismissed.

           Accordingly, it is

           ORDERED AND ADJUDGED:

           1.     The Petition (Doc. 1) and this case are DISMISSED with

     prejudice.

           2.     The Clerk of Court shall enter judgment accordingly, terminate

     any pending motions, and close this case.

           3.     If Petitioner appeals this Order, the Court denies a certificate of

     appealability. Because the Court has determined that a certificate of

     appealability is not warranted, the Clerk shall terminate from the pending




                                            12
Case 3:17-cv-01139-TJC-PDB Document 14 Filed 12/02/20 Page 13 of 13 PageID 2060




     motions report any motion to proceed on appeal as a pauper that may be filed

     in this case. Such termination shall serve as a denial of the motion.3

             DONE AND ORDERED at Jacksonville, Florida, this 2nd day of

     December, 2020.




     Jax-7

     C:      Samuel Eleaser Johnson, Sr., #493847
             Bonnie Jean Parrish, Esq.




             The Court should issue a certificate of appealability only if Petitioner
             3

     makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
     § 2253(c)(2). To make this substantial showing, Petitioner “must demonstrate
     that reasonable jurists would find the district court’s assessment of the
     constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
     (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues
     presented were ‘adequate to deserve encouragement to proceed further.’”
     Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle,
     463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the record as a whole,
     the Court will deny a certificate of appealability.

                                            13
